Title: To Thomas Jefferson from William C. C. Claiborne, 10 December 1804
From: Claiborne, William C. C.
To: Jefferson, Thomas


                  
                     Dear Sir, 
                     New-Orleans December 10th. 1804
                  
                  I have the pleasure to announce the arrival of Judge Hall; he reached this City three days ago; and on this Morning, I delivered him his Commission, and administered the oaths of Office.
                  The death of Colonel Kirbey is really an event I greatly lament; But I persuade myself his vacancy will soon be filled by an able and judicious Judge.—Mr. Prevost is attentive to his duties, and his decisions (I believe) have hitherto given general satisfaction—I am however enclined to think, that Mr. Edward Livingston’s intimacy with Mr. Prevost will prove injurious; they lodge in the same House, and have already purchased in co-partnership, some property in this City of Considerable value.—When Mr. Livingston first came to this City, I received him as an old Congressional friend, and I must confess that for a little while, I was disposed to serve him; But he soon discovered his Views;—they were hostile to what I thought the Interest of the United States, and it therefore became impossible for me any longer to be his friend;—Hence has arisen his opposition to me, & I have now to contend against his Talents, address, Intrigue, and all his Influence.—
                  Mr. Briggs is still in New-Orleans, and I am sorry to add extremely indisposed; he is sanguine in his expectations that a short, direct & good Road may be obtained between Washington & this City, & proposes to forward a Draft of the Route by the next Mail. I believe Mr. Briggs’s Indisposition may be attributed to the fatigue of his Journey: & his attention to Business since his arrival.—
                  I must again express to you, my solicitude, that my Conduct in relation to the Council may be approved;—Things really Sir, were in a situation calculated to excite uneasiness;—The Territory was in a great measure without Law, and Judge Prevost had given an Opinion (which was probably correct) that the Commandants, and former Justices of the Peace, had no Judicial Powers. In this state of things, I did suppose you would excuse me, in filling up three of the blank Commissions, with a view of forming a Council.—
                  The Gentlemen first named were advised of their appointments, & informed that their Commissions were in my possession, and would be delivered, whenever they appeared and took the oaths of Office; eight declined serving, & there remained in my possession eight blank Commissions, three of which I have filled up with the Names of Eugene D’Orcier, George Pollock and James Mather.
                  Every thing is now quiet in this City, and the Council progressing in Business with expedition & care.
                  Accept my Dear Sir, the best wishes of Your faithful friend
                  
                     William C. C. Claiborne 
                     
                  
               